PER CURIAM.
This is an appeal of a denial of a Petition for Name Change filed by Imad Doujieji utilizing Florida Supreme Court Form 12.982(a). He alleges on appeal that he has satisfied all the requirements of section 68.07(3), Florida Statutes (2010). Our *961independent review of the record confirms this. A satisfactory background check was conducted. The trial court denied the petition without explanation and summarily denied Doujieji’s motion for reconsideration and rehearing. We reverse and remand with directions to the circuit court to grant the petition, or state a legally sufficient reason for denying same.